Citation Nr: 1300369	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  05-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded for further development in May 2011.  


FINDINGS OF FACT

1.  Hepatitis C was not manifest in service and is not attributable to service. 

2.  A right ear hearing loss disability was not manifest in service and an organic disease of the nervous system was not manifest within a year of separation.  A right ear hearing loss disability is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  A right ear hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in March 2006, April 2009 and October 2009. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In connection with the current appeal, private treatment records have been obtained. We also note that the Veteran has been afforded an adequate VA examination as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis and an opinion. 

In this case, the Veteran's original claims file was lost and rebuilt.  Attempts were made to obtain any existing service treatment records, no records were found.  Under these circumstances, the Board is aware of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board points out that the Veteran was notified that the claims file had been lost and was being rebuilt; and he was also given an opportunity to submit or identify any pertinent evidence.  Personnel records have been associated with the file.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d) . Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2012).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) . 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

ANALYSIS

The Veteran has appealed the denial of service connection for Hepatitis C and a right ear hearing loss disability.  After careful review of the record, the Board finds that the preponderance of the evidence is against the claims. 

When examined in April 2009, the Veteran reported a history of military noise exposure when working as a loader for shipboard guns.  He expressed that he worked inside the gun mount with no hearing protection.  He denied other significant recreational or occupational noise exposure.  Bilateral sensorineural hearing loss was shown on examination.  

In July 2009, the Veteran denied any post service fire arms exposure.  He reported the use of chipping hammers and other power tools in service without ear protection.  According to the Veteran, he worked inside the gun mount also without ear protection.  

The Veteran reported in May 2010 that he acquired Hepatitis C during boot camp in the course of receiving vaccinations with shared needles.  The examiner stated that if such was the case, certainly transmission of Hepatitis C could occur.  An assessment of Hepatitis C was given.  The examiner related that transmission by cross vaccinations with nonsterile needles would be likely if other members had Hepatitis C.  

In his May 2010 hearing, the Veteran related that he was not diagnosed with Hepatitis C during service but rather around 1982.  However, he related that the symptoms of hepatitis that he had in 1982 were the same symptoms he had in 1974 during service.  He claimed that a VA doctor told him that they believed that he contracted Hepatitic C probably while on active duty.  The Veteran stated that the above documentation is no longer of record but was apart of the original record.  He reported other risk factors to include drug use, shared needles, a tattoo, etc. but stated that he believed his hepatitis started in service.  

In the July 2010 VA examination, the Veteran gave a history of military noise exposure to include artillery and power tools.  Occupational noise exposure to include factory work for four years with hearing protection but no other excessive occupational noise exposure was reported.  He also denied recreational noise exposure.  Examination revealed that the right ear thresholds met VA criteria for disability.  The examiner stated that the original C-file was lost and therefore service treatment records, DD 214 and/or other pertinent information relating to possible noise exposure was unavailable for review.  He stated that the Veteran reported a history of noise exposure related to the military and denied any significant sources of noise exposure post service.  The Veteran also related to the examiner that he was unaware of any hearing loss until an employee hearing evaluation approximately a year ago.  Without service treatment records, the examiner was unable to render an opinion on whether there was a relationship between the current hearing loss and service without resort to mere speculation.  

During the August 2010 VA examination, the Veteran reported that they injected him with used needles in service.  He stated that he received special shots because he was allergic to penicillin.  According to him, a couple of days after receiving the shots he became very sick.  He related that he was unable to eat, had stomach pain, turned yellow and his urine turned a dark color.  Risk factors for chronic liver disease were noted to be a tattoo, intranasal cocaine use, intravenous drug use, high risk sexual practices and sharing shaving razors.

The VA examiner opined that hepatitis C was less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner stated that the Veteran had a history of IV and intranasal drug use and high risk sexual behavior.  The examiner stated that IV drug abuse is the most common cause of Hepatitis C infection and that these risk factors are most likely the cause of the Veteran's Hepatitis C.  The illness the Veteran described, according to the examiner, when he was in service may be the result of multiple different medical problems.  The examiner stated that the incubation period for Hepatitis C is 20 to 120 days and that it would be impossible that the symptoms the Veteran stated he had several days after the injections in service would have been from Hepatitis C caused by those injections.  

In the September 2011 VA examination, it was related that the Veteran discovered that he had Hepatitis C through a routine health insurance screening.  He denied symptoms at that time.  He continued to report a history of having symptoms of stomach pain, an inability to eat and urine discoloration shortly after receiving shots in service.  A history of a tattoo, IV and intranasal drug use, and high risk sexual behavior was noted.  The VA examiner, who also conducted the August 2010 examination, opined that the Veteran's Hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner cited the same rationale rendered in the August 2010 examination.  

In January 2012, it was opined that the Veteran's Hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner cited the same rationale rendered by the August 2010 and September 2011 examiner.  

To the extent that the Veteran attributes his Hepatitis C and right ear hearing loss disability to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with other (lay and medical) evidence of record.  

With regard to the right ear, the Veteran maintains that his right ear hearing loss is related to his use of power tools and time on the gun mount during service.  Although he maintains that his current hearing loss is attributed to his time in service, when examined in July 2010 he stated that he was unaware of any hearing loss until an employee hearing evaluation approximately a year ago (2009).  Per the Veteran's statements, his hearing loss had an onset in 2009 which is more than 30 years after service.  An organic disease of the nervous system is also not shown within a year of separation from service.  

The Board acknowledges that the July 2010 VA examiner was unable to render an opinion as to whether there was a relationship between the current hearing loss and service without resort to mere speculation.  The Board, however, has placed great probative value on the Veteran's contentions that his right ear hearing loss had an onset more than 30 years post service.  The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Such histories reported by the Veteran for treatment and evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

The Board acknowledges that the Veteran has submitted literature on high intensity noise exposure and hearing loss.  However, the information submitted is not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case.  

The Board also finds that service connection for Hepatitis C is not warranted.  To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  In this regard, the evidence shows that Hepatitis C had an onset around 1982 several years post service.  While the Veteran has related that he was sprayed with vaccinations during service and thereafter he started to experience symptoms (the same symptoms he relates having around 1982 when diagnosed), the VA examiner found that the illness the Veteran described when he was in service may be the result of multiple different medical problems.  It was then stated that the incubation period for Hepatitis C is 20 to 120 days and that it would be impossible that the symptoms the Veteran stated he had several days after the injections in service would have been from Hepatitis C caused by those injections.  

The VA examiners have opined that the Veteran's Hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  Rather, it was noted that the Veteran had a history of non service related risk factors to include IV and intranasal drug use and high risk sexual behavior.  Although the Veteran asserts that his Hepatitis C is attributable to service and the May 2010 examiner found that if there were vaccinations with shared needles transmission of Hepatitis C could occur, we have assigned greater probative value to the opinions of the VA examiners.  The opinions were rendered after a review of the claims file, examination of the Veteran and consideration of the nature and extent of his disability as well as non service risk factors for Hepatitis C.  The detailed opinions are consistent with each other and with the historical record.  

The opinion rendered in May 2010 that Hepatitis C could occur from transmission of shared needles is speculative at best.  As such, the opinion has diminished probative value.  See Obert, 5 Vet. App. 30 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The Board finds that the August 2010, September 2011 and January 2012 VA opinions are far more probative and persuasive as to the etiology of the Veteran's disability. 

In sum, the evidence deemed most probative by the Board establishes that, although the Veteran has a right ear hearing loss disability and Hepatitis C the disabilities are not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Hepatitis C is denied. 

Service connection for a right ear hearing loss disability is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


